981 So.2d 1277 (2008)
Robert S. NEWMAN, Appellant,
v.
STATE of Florida, Appellee.
No. 4D08-520.
District Court of Appeal of Florida, Fourth District.
May 21, 2008.
Robert S. Newman, Perry, pro se.
Bill McCollum, Attorney General, Tallahassee, and Don M. Rogers, Assistant Attorney General, West Palm Beach, for appellee.
Prior report: 937 So.2d 1290.
PER CURIAM.
Appellant Robert Newman appeals the trial court's order summarily denying his motion for post conviction relief on five grounds. We affirm the trial court's summary denial of ground three of the motion on its merit as appellant's allegations were adequately refuted by the transcript attached to his motion showing the warning given pursuant to Miranda v. Arizona, 384 U.S. 436, 86 S.Ct. 1602, 16 L.Ed.2d 694 (1966). However, we reverse the trial court's summary denial of appellant's other claims, 1, 2, 4 and 5, and remand to the trial court to permit appellant to file a facially sufficient motion within the time parameters of rule 3.850, pursuant to Spera v. State, 971 So.2d 754 (Fla.2007).
Affirmed in part, Reversed in part, and Remanded.
STEVENSON, GROSS and MAY, JJ., concur.